DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 26, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 16 and 88, has canceled claims 61-63, 74, 78-80 and 85 and has newly added claims 106-113.  
Election/Restrictions
Applicant’s election without traverse of Group I and species A: claims 1-6, 10, 14-19, 21 and 60 in the reply filed on August 26, 2021 is acknowledged.
Claims 88-92, 94, 96-97, and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2021.
Claims 1-6, 10, 14-19, 21, 60, and 106-113 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6 and 60, 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to David (PN. 7,205,960) in view of the article “Metasurface optical holography” by Deng et al (Materials Today Physics 3 (2017) pages 16-32).
David teaches a holographic chromatic planar optic display system that is comprised a multicolor waveguide holography system (Figure 7b), that is comprised of a planar waveguide (201, Figure 7b), a diffractive optical element (201) serves as the grating coupler to couple out-of-plane optical radiation of multiple colors (206, 207, please see column 15, lines 54-55 of different wavelengths or colors), into the planar waveguide wherein each color of optical radiation is incident on the grating coupler at a different angle, (please see Figure 7b, 206 and 207 of different incident angle), and a diffractive optical element (203) to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a multicolor diffractive image in a free space.  David teaches that the display is a holographic chromatic planar optics display system (please see column 1, lines 7-10) which implicitly means that the diffractive optical element (203) is a holographic diffractive optical element that the multicolor diffractive image is a multicolor holographic image, (please see column 15, lines 40-59).  
With regard to claim 60, David teaches that the multicolor waveguide holography system is comprised a planar waveguide (201, Figure 7b) to convey optical radiation and an in-plane 
This reference has met all the limitations of the claims.  It however does not teach explicitly that the holographic diffractive optical element is a metasurface hologram.  Deng et al in the same field of endeavor teaches a metasurface optical holographic element that may comprise wavelength multiplexed metasurface holograms that is suitable for full-color image display, (please see pages 8-12).  It would then have been obvious to one skilled in the art to apply the teachings of Deng et al to modify the holographic optic display system to use a metasurface hologram to decouple each color of the optical radiation to form the multicolor holographic image for the benefit of providing a holographic optical element with more flexibilities to control the viewing angle and more practical for the applications for a three dimensional displaying, (please see the abstract).   
With regard to claims 6 and 110, David teaches that the grating coupler (202, Figure 7b), is configured to couple a first color of optical radiation (206) into the planar waveguide that is incident on the grating coupler at a first angle and couple a second color of optical radiation (207) into the planar waveguide that is incident on the grating coupler at a second angle.  Although this reference only explicitly discloses optical radiations of a first wavelength or color and a second wavelength or color and does not explicitly to disclose to couple a third optical radiation with a third wavelength or color incident on the grating coupler, such modification is considered obvious to one skilled in the art since a typical full-color image display includes . 

Claims 2, 3, 10, 14-19, 21 and 106-107, 111-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over David and Deng et al as applied to claims 1 and 60 above, and further in view of the patent issued to Kamali et al (PN. 10,488,651).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Deng et al as described in claims 1 and 60 above has met all the limitations of the claims.  
With regard to claims 2-3 and 106-107, Deng et al teaches that the metasurface hologram may be fabricated by electron-beam lithography, (please see page 22), it however does not teach explicitly that a layer of electron beam resist, comprising ZEP520A, is deposited on a dielectric cladding layer.  Kamali et al in the same field of endeavor teaches patterned metasurface element is formed be e-beam lithography with a resist ZEP-520A formed on a dielectric layer, which may be identified as “clad layer”, (please see column 6, lines 44-61).  It would then have been obvious to one skilled in the art to apply the teachings of Kamali et al to utilize art well-known electron beam lithography resist such as ZEP-520A to fabricate the metasurface hologram for the benefit of using art available resist material.  
With regard to claims 10 and 111, Deng et al in light of Kamali et al the metasurface hologram comprises a static etched grating in an electron beam resist deposited on the dielectric layer.  
With regard to claims 14-19 and 112-113, Deng et al in light of Kamali et al teaches that the metasurface hologram etched in the electron beam resist corresponds to a computer generated 
With regard to claim 21, Kamali et al teaches that the metasurface structure comprises tunable subwavelength elements, (please see column 2, lines 17-42).  It would then have been obvious to one skilled in the art to apply the teachings of Kamali et al to modify the metasurface hologram of Deng et al to make it tunable metasurface hologram for the benefit of allowing the hologram may be tunable to have different states of optical properties.  

Claims 4-5 and 108-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Deng et al and Kamali et al as applied to claims 1, 2, 60 and 106 above, and further in view of the patent issued to Domash et al (PN. 6,567,573).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Deng et al and 
With regard to claims 4-5 and 108-109, these references do not teach explicitly that the dielectric cladding layer is a silicon dioxide layer and the silicon dioxide layer is formed on a silicon substrate.  Domash et al in the same field of endeavor teaches that a typical waveguide may comprise silicon substrate with silicon dioxide layer as cladding layer formed on the substrate, (please see Figures 1A and 1B and column 12, lines 60-67).  It would then have been obvious to one skilled in the art to apply the teachings of Domash et al to make the waveguide comprises typical silicon substrate and silicon dioxide cladding layer.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872